Third District Court of Appeal
                               State of Florida

                          Opinion filed March 23, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D17-570 & 3D17-569
                 Lower Tribunal Nos. 16-15415A & 16-15415B
                             ________________


                              Pedro Soto, et al.,
                                   Petitioners,

                                        vs.

                            The State of Florida,
                                   Respondent.



      Cases of Original Jurisdiction—Prohibition.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for petitioners.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for respondent.


Before SALTER, FERNANDEZ and SCALES, JJ.

      SCALES, J.
      We consolidate these petitions for writ of prohibition and deny both petitions

based on this Court’s decision in State vs. McCoy, 369 So. 2d 1027 (Fla. 3d DCA

1979) and the decision of our sister court in State vs. Frazee, 617 So. 2d 350 (Fla.

4th DCA 1993).

      We note that petitioners rely heavily on the dicta in Obanion vs. State, 496
So. 2d 977, 981 (Fla. 3d DCA 1986), for the proposition that petitioners were

continuously available for trial despite the fact that petitioners’ attorney was counsel

for another criminal defendant whose trial was scheduled to begin at the same time,

and before the same judge, as petitioners’ scheduled trial. Under the circumstances

of this case, however, McCoy is controlling. In Obanion, the continuance had been

determined by the court before defense counsel became involved in the probation

violation hearing.    Therefore, in Obanion, the discussion regarding counsel’s

availability—due to the probation violation hearing—was not necessary to the

decision of the Court. Unlike in this case, counsel in Obanion was not otherwise

unavailable at the time that the continuance was announced by the trial court. See

Fla. R. Crim. P. 3.191(j)(2).

      Petitions consolidated and denied.




                                           2